Exhibit 10.8

EXECUTION VERSION

 

 

 

REGISTRATION RIGHTS AGREEMENT

Dated as of August 17, 2010

by and among

GENTIVA HEALTH SERVICES, INC.,

THE GUARANTORS LISTED ON SCHEDULE I HERETO

and

BARCLAYS CAPITAL INC.

 

 

 



--------------------------------------------------------------------------------

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 17, 2010, by and among Gentiva Health Services, Inc., a Delaware
corporation (the “Company”), the guarantors listed on Schedule I hereto (the
“Guarantors”) and Barclays Capital Inc., as representative of the several
initial purchasers named in Schedule I attached to the Purchase Agreement (as
defined below) (each initial purchaser, an “Initial Purchaser” and, together,
the “Initial Purchasers”), each of whom has agreed to purchase the Company’s
11.5% Senior Notes due 2018 (the “Initial Notes”) pursuant to the Purchase
Agreement.

This Agreement is made pursuant to the Purchase Agreement, dated August 12, 2010
(the “Purchase Agreement”), by and among the Company, the Guarantors and the
Initial Purchasers. In order to induce the Initial Purchasers to purchase the
Initial Notes, the Company and the Guarantors have agreed to provide the
registration rights set forth in this Agreement. Capitalized terms used herein
and not otherwise defined shall have the respective meanings assigned to them in
the Indenture, dated as of August 17, 2010 among the Company, the Guarantors and
The Bank of New York Mellon Trust Company, N.A., as trustee, relating to the
Initial Notes and the Exchange Notes (the “Indenture”).

The parties hereby agree as follows:

SECTION 1. DEFINITIONS

As used in this Agreement, the following capitalized terms shall have the
following meanings:

Act: The Securities Act of 1933, as amended, and the rules and regulations of
the Commission promulgated thereunder.

Affiliate: As defined in Rule 144 of the Act.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment with respect to
the Initial Notes or Exchange Notes are authorized by law, regulation or
executive order to remain closed.

Closing Date: The date hereof.

Commission: The Securities and Exchange Commission.

Consummate: An Exchange Offer shall be deemed “Consummated” for purposes of this
Agreement upon the occurrence of (a) the filing and effectiveness under the Act
of the Exchange Offer Registration Statement relating to the Exchange Notes to
be issued in the Exchange Offer, (b) the maintenance of such Exchange Offer
Registration Statement continuously effective and the keeping of the Exchange
Offer open for a period not less than the period required pursuant to
Section 3(b) hereof, and (c) the delivery by the Company to the Registrar under
the Indenture of Exchange Notes in the same aggregate principal amount as the
aggregate principal amount of Initial Notes tendered by Holders thereof pursuant
to the Exchange Offer.

 

-2-



--------------------------------------------------------------------------------

Consummation Deadline: As defined in Section 3(b) hereof.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder.

Exchange Notes: The Company’s 11.5% Senior Notes due 2018 to be issued pursuant
to the Indenture: (i) in the Exchange Offer or (ii) as contemplated by Section 4
hereof.

Exchange Offer: The exchange and issuance by the Company of a principal amount
of Exchange Notes (which shall be registered pursuant to the Exchange Offer
Registration Statement) equal to the outstanding principal amount of Initial
Notes that are validly tendered and not withdrawn by such Holders in connection
with such exchange and issuance.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Free Writing Prospectus: Each offer to sell or solicitation of an offer to buy
the Initial Notes or the Exchange Notes that would constitute a “free writing
prospectus” as defined in Rule 405 under the Securities Act, prepared by or on
behalf of the Company or used or referred to by the Company in connection with
the sale of the Initial Notes or the Exchange Notes.

Holders: As defined in Section 2 hereof.

Interest Payment Date: As defined in the Initial Notes and Exchange Notes.

Prospectus: The prospectus included in a Registration Statement at the time such
Registration Statement is declared effective, as amended or supplemented by any
prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
Prospectus.

Recommencement Date: As defined in Section 6(d) hereof.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any registration statement of the Company and the
Guarantors relating to (a) an offering of Exchange Notes pursuant to an Exchange
Offer or (b) the registration for resale of Transfer Restricted Securities
pursuant to the Shelf Registration Statement, in each case, (i) that is filed
pursuant to the provisions of this Agreement, (ii) including the Prospectus
included therein, and (iii) including all amendments and supplements thereto
(including post-effective amendments) and all exhibits and material incorporated
by reference therein.

Rule 144: Rule 144 promulgated under the Act.

Shelf Registration Statement: As defined in Section 4 hereof.

Special Interest: As defined is Section 5 hereof.

 

-3-



--------------------------------------------------------------------------------

Suspension Notice: As defined in Section 6(d) hereof.

Suspension Rights: As defined in Section 6(c)(i) hereof.

TIA: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as in
effect on the date of the Indenture.

Transfer Restricted Securities: Each Initial Note until the earliest to occur of
(a) the date on which such Initial Note has been exchanged in the Exchange Offer
by a Person other than a Broker-Dealer for an Exchange Note entitled to be
resold to the public by the Holder thereof without complying with the prospectus
delivery requirements of the Act, (b) following the exchange by a Broker-Dealer
in the Exchange Offer of an Initial Note for an Exchange Note, the date on which
such Exchange Note is sold to a purchaser who receives from such Broker-Dealer
on or prior to the date of such sale a copy of the Prospectus contained in the
Exchange Offer Registration Statement, (c) the date on which such Initial Note
has been effectively registered under the Act and disposed of in accordance with
the Shelf Registration Statement (and the purchasers thereof have been issued
Exchange Notes), or (d) the date on which such Initial Note is distributed to
the public pursuant to Rule 144.

SECTION 2. HOLDERS

A Person is deemed to be a holder of Transfer Restricted Securities (each, a
“Holder”) whenever such Person owns Transfer Restricted Securities.

SECTION 3. REGISTERED EXCHANGE OFFER

(a) Unless the Exchange Offer would violate applicable law or any applicable
interpretations of the staff of the Commission or there are no Transfer
Restricted Securities outstanding, the Company and the Guarantors shall (i) use
their commercially reasonable efforts to file with the Commission the Exchange
Offer Registration Statement on an appropriate form, (ii) in connection with the
foregoing, (A) file all pre-effective amendments to such Exchange Offer
Registration Statement as may be necessary in order to cause it to become
effective, (B) file, if applicable, a post-effective amendment to such Exchange
Offer Registration Statement, and (C) cause all necessary filings, if any, in
connection with the registration and qualification of the Exchange Notes to be
made under the Blue Sky laws of such jurisdictions as are necessary to permit
Consummation of the Exchange Offer, and (iii) unless the Exchange Offer shall
not be permitted by applicable law or Commission policy (after the procedures
set forth in Section 6(a)(i) below have been complied with), upon the
effectiveness of such Exchange Offer Registration Statement, commence and
Consummate the Exchange Offer. The Exchange Offer shall be on the appropriate
form permitting (i) registration of the Exchange Notes to be offered in exchange
for the Initial Notes that are Transfer Restricted Securities and (ii) resales
of Exchange Notes by Broker-Dealers that tendered into the Exchange Offer
Initial Notes that such Broker-Dealer acquired for its own account as a result
of market-making activities or other trading activities (other than Initial
Notes acquired directly from the Company or any of its Affiliates) as
contemplated by Section 3(c) below.

 

-4-



--------------------------------------------------------------------------------

(b) The Company and the Guarantors shall use commercially reasonable efforts to
cause the Exchange Offer Registration Statement to be effective continuously,
and shall keep the Exchange Offer open for a period of not less than the minimum
period required under applicable federal and state securities laws to Consummate
the Exchange Offer; provided, however, that in no event shall such period be
less than 20 Business Days. The Company and the Guarantors shall cause the
Exchange Offer to comply with all applicable federal and state securities laws.
No securities other than the Exchange Notes shall be included in the Exchange
Offer Registration Statement. The Company and the Guarantors shall use
commercially reasonable efforts to cause the Exchange Offer to be Consummated on
or prior to the 210th day following the Closing Date (or if such 210th day is
not a Business Day, the next succeeding Business Day (such 210th day, or such
later date required by the federal securities laws, being the “Consummation
Deadline”)).

(c) The Company shall include a “Plan of Distribution” section in the Prospectus
contained in the Exchange Offer Registration Statement and indicate therein that
any Broker-Dealer who holds Transfer Restricted Securities that were acquired
for the account of such Broker-Dealer as a result of market-making activities or
other trading activities (other than Initial Notes acquired directly from the
Company or any Affiliate of the Company), may exchange such Transfer Restricted
Securities pursuant to the Exchange Offer. Such “Plan of Distribution” section
shall also contain all other information with respect to such sales by such
Broker-Dealers that the Commission may require in order to permit such sales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Transfer Restricted Securities held by
any such Broker-Dealer, except to the extent required by the Commission as a
result of a change in policy, rules or regulations after the date of this
Agreement. See the Shearman & Sterling no-action letter (available July 2,
1993).

Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Act and must, therefore, deliver a prospectus meeting the
requirements of the Act in connection with its initial sale of any Exchange
Notes received by such Broker-Dealer in the Exchange Offer, the Company and
Guarantors shall permit the use of the Prospectus contained in the Exchange
Offer Registration Statement by such Broker-Dealer to satisfy such prospectus
delivery requirement. To the extent necessary to ensure that the Prospectus
contained in the Exchange Offer Registration Statement is available for sales of
Exchange Notes by Broker-Dealers, the Company and the Guarantors agree to use
commercially reasonable efforts to keep the Exchange Offer Registration
Statement continuously effective, supplemented, amended and current as required
by and subject to the provisions of Sections 6(a) and (c) hereof and in
conformity with the requirements of this Agreement, the Act and the policies,
rules and regulations of the Commission as announced from time to time, for a
period of 90 days from the Consummation Deadline or such shorter period as will
terminate when all Transfer Restricted Securities covered by such Registration
Statement have been sold pursuant thereto. The Company and the Guarantors shall
provide sufficient copies of the latest version of such Prospectus to such
Broker-Dealers, promptly upon request, and in no event later than two Business
Days after such request, at any time during such period.

SECTION 4. SHELF REGISTRATION

(a) Shelf Registration. If (i) the Company and the Guarantors are not permitted
to Consummate the Exchange Offer because the Exchange Offer is not permitted by
applicable law or Commission policy (after the Company and the Guarantors have
complied with the

 

-5-



--------------------------------------------------------------------------------

procedures set forth in Section 6(a)(i) below); (ii) the Exchange Offer is not
Consummated on or prior to the Consummation Deadline or (iii) any Holder
notifies the Company prior to the 20th Business Day following Consummation of
the Exchange Offer that (A) such Holder is prohibited by law or Commission
policy from participating in the Exchange Offer, (B) such Holder may not resell
the Exchange Notes acquired by it in the Exchange Offer to the public without
delivering a prospectus and the Prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales by such
Holder or (C) such Holder is a Broker-Dealer and holds Initial Notes acquired
directly from the Company or any of its Affiliates, then the Company and the
Guarantors, subject to the Suspension Rights set forth in Section 6(c)(i) below,
shall:

(x) use commercially reasonable efforts on or prior to 30 days after the earlier
of (i) the date as of which the Company determines that the Exchange Offer will
not be or cannot be Consummated, as the case may be, and (ii) the date on which
the Company receives the notice specified in clause (a)(iii) above (30) days
after such earlier date, the “Shelf Filing Deadline”), to file a shelf
registration statement pursuant to Rule 415 under the Act (which may be an
amendment to the Exchange Offer Registration Statement (the “Shelf Registration
Statement”)), covering the resale of all Transfer Restricted Securities, and

(y) use commercially reasonable efforts to cause such Shelf Registration
Statement to become effective on or prior to 90 days after the Shelf Filing
Deadline for the Shelf Registration Statement (such 90th day the “Shelf
Effectiveness Deadline”).

If, after the Company and the Guarantors have filed an Exchange Offer
Registration Statement that satisfies the requirements of Section 3(a) above,
the Company and the Guarantors are required to file and make effective a Shelf
Registration Statement solely because the Exchange Offer is not permitted under
applicable federal law (i.e., clause (a)(i) above), then the filing of the
Exchange Offer Registration Statement shall be deemed to satisfy the
requirements of clause (x) above; provided that, in such event, the Company and
the Guarantors shall remain obligated to meet the Shelf Effectiveness Deadline
set forth in clause (y).

To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a), the Company and the Guarantors
shall use commercially reasonable efforts to keep any Shelf Registration
Statement required by this Section 4(a) continuously effective, supplemented,
amended and current as required by and subject to the provisions of Sections
6(b) and 6(c) hereof and in conformity with the requirements of this Agreement,
the Act and the policies, rules and regulations of the Commission as announced
from time to time, for a period of at least one year from the effective date of
the Shelf Registration Statement (as extended pursuant to Section 6(c)(i) or
6(d)) or such shorter period as will terminate when all Transfer Restricted
Securities covered by such Shelf Registration Statement have been sold pursuant
thereto or are no longer Transfer Restricted Securities.

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder may include any of its Transfer Restricted
Securities in any Shelf Registration Statement pursuant to this Agreement unless
and until such Holder furnishes to the Company in writing, within 15 days after
receipt of a request therefor, the information

 

-6-



--------------------------------------------------------------------------------

specified in Item 507 or 508 of Regulation S-K, as applicable, under the Act, or
other information reasonably requested by the Company and required by Regulation
S-K under the Act, for use in connection with any Shelf Registration Statement
or Prospectus or preliminary Prospectus included therein. No Holder shall be
entitled to Special Interest pursuant to Section 5 hereof unless and until (and
from and after such time) such Holder shall have provided all such information.
Each selling Holder agrees to promptly furnish additional information required
to be disclosed in order to make the information previously furnished to the
Company by such Holder not materially misleading and shall promptly supply such
other information as the Company may from time to time reasonably request.

SECTION 5. SPECIAL INTEREST

Subject to the Suspension Rights referred to in Section 6(c)(i) below, if
(i) the Exchange Offer has not been Consummated by the Consummation Deadline,
(ii) any Shelf Registration Statement has not been filed with the Commission by
the Shelf Filing Deadline, (iii) any Shelf Registration Statement has not been
declared effective by the Commission on or prior to the Shelf Effectiveness
Deadline, or (iv) any Registration Statement required by this Agreement is filed
and declared effective but shall thereafter cease to be effective or fail to be
usable for its intended purpose (each such event referred to in clauses
(i) through (iv), a “Registration Default”), then the Company and the Guarantors
hereby jointly and severally agree to pay to each Holder affected thereby
special interest (“Special Interest”) in an amount equal to 0.25% per annum of
the principal amount of Transfer Restricted Securities held by such Holder for
the first 90-day period immediately following the occurrence of such
Registration Default. The amount of the Special Interest shall increase by an
additional 0.25% per annum of the principal amount of Transfer Restricted
Securities with respect to each subsequent 90-day period until all Registration
Defaults have been cured, up to a maximum amount of Special Interest of
1.00% per annum of the principal amount of Transfer Restricted Securities;
provided that the Company and the Guarantors shall in no event be required to
pay Special Interest for more than one Registration Default at any given time.
Notwithstanding anything to the contrary set forth herein, upon the earlier of
(i) the cure of all Registration Defaults relating to the particular Transfer
Restricted Securities or (ii) the date particular Initial Notes are no longer
Transfer Restricted Securities, the Special Interest payable with respect to the
Transfer Restricted Securities as a result of such clause (i), (ii), (iii), or
(iv), as applicable, shall cease.

All accrued Special Interest shall be paid by the Company and the Guarantors (or
the Company and the Guarantors will cause the Paying Agent to make such payment
on their behalf) to the Holders entitled thereto, in the manner provided for the
payment of interest in the Indenture, on each Interest Payment Date, as more
fully set forth in the Indenture, the Initial Notes and the Exchange Notes.
Notwithstanding the fact that any securities for which Special Interest are due
cease to be Transfer Restricted Securities, all obligations of the Company and
the Guarantors to pay Special Interest with respect to securities that accrued
prior to the time that such securities ceased to be Transfer Restricted
Securities shall survive until such time as such obligations with respect to
such securities shall have been satisfied in full.

 

-7-



--------------------------------------------------------------------------------

SECTION 6. REGISTRATION PROCEDURES

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company and the Guarantors shall (x) comply with all applicable
provisions of Section 6(c) below, (y) use commercially reasonable efforts to
effect such exchange and to permit the resale of Exchange Notes by
Broker-Dealers that tendered in the Exchange Offer Initial Notes that such
Broker-Dealer acquired for its own account as a result of its market-making
activities or other trading activities (other than Initial Notes acquired
directly from the Company or any of its Affiliates) being sold in accordance
with the intended method or methods of distribution thereof, and (z) comply with
all of the following provisions:

(i) If, following the date hereof there has been announced a change in
Commission policy with respect to exchange offers such as the Exchange Offer,
that in the reasonable opinion of counsel to the Company raises a substantial
question as to whether the Exchange Offer is permitted by applicable federal
law, the Company and the Guarantors hereby agree either to (x) seek a no-action
letter or other favorable decision from the Commission allowing the Company and
the Guarantors to Consummate an Exchange Offer for such Transfer Restricted
Securities, or (y) file, in accordance with Section 4(a) hereof, a Shelf
Registration Statement to permit the registration and/or resale of the Transfer
Restricted Securities that would otherwise be covered by the Exchange Offer
Registration Statement but for the announcement of a change in Commission
policy. In the case of clause (x) above, the Company and the Guarantors hereby
agree to pursue the issuance of such a decision to the Commission staff level
but shall not be required to take action not commercially reasonable to affect a
change of Commission policy. In connection with the foregoing, the Company and
the Guarantors hereby agree to take all such other actions as may be requested
by the Commission or otherwise required in connection with the issuance of such
decision, including without limitation (A) participating in telephonic
conferences with the Commission, (B) delivering to the Commission staff an
analysis prepared by counsel to the Company setting forth the legal bases, if
any, upon which such counsel has concluded that such an Exchange Offer should be
permitted, and (C) diligently pursuing a resolution (which need not be
favorable) by the Commission staff.

(ii) As a condition to its participation in the Exchange Offer, each Holder
(including, without limitation, any Holder who is a Broker-Dealer) shall
furnish, upon the request of the Company, prior to the Consummation of the
Exchange Offer, a written representation to the Company and the Guarantors
(which may be contained in the letter of transmittal contemplated by the
Exchange Offer Registration Statement) to the effect that (A) it is not an
Affiliate of the Company, (B) it is not engaged in, and does not intend to
engage in, and has no arrangement or understanding with any person to
participate in, a distribution of the Exchange Notes to be issued in the
Exchange Offer, (C) it is acquiring the Exchange Notes in its ordinary course of
business, and (D) only if such Holder is a Broker-Dealer that will receive
Exchange Notes in exchange for Initial Notes that such Broker-Dealer acquired
for its own private account as a result of market making or other trading
activities, it will deliver a Prospectus, as required by law, in connection with
any sale of such Exchange Notes. As a condition to its participation in the
Exchange Offer each Holder using the Exchange Offer to participate in a
distribution of

 

-8-



--------------------------------------------------------------------------------

the Exchange Notes shall acknowledge and agree that, if the resales are of
Exchange Notes obtained by such Holder in exchange for Initial Notes acquired
directly from the Company or an Affiliate thereof, it (1) could not, under
Commission policy as in effect on the date of this Agreement, rely on the
position of the Commission enunciated in Morgan Stanley and Co., Inc. (available
June 5, 1991) and Exxon Capital Holdings Corporation (available May 13, 1988),
as interpreted in the Commission’s letter to Shearman & Sterling dated July 2,
1993, and similar no-action letters (including, if applicable, any no-action
letter obtained pursuant to clause (i) above), and (2) must comply with the
registration and prospectus delivery requirements of the Act in connection with
a secondary resale transaction and that such a secondary resale transaction must
be covered by an effective registration statement containing the selling
security holder information required by Item 507 or 508, as applicable, of
Regulation S-K.

(iii) Prior to effectiveness of the Exchange Offer Registration Statement, the
Company and the Guarantors shall provide a supplemental letter to the Commission
(A) stating that the Company and the Guarantors are registering the Exchange
Offer in reliance on the position of the Commission enunciated in Exxon Capital
Holdings Corporation (available May 13, 1988), Morgan Stanley and Co., Inc.
(available June 5, 1991) as interpreted in the Commission’s letter to Shearman &
Sterling dated July 2, 1993, and, if applicable, any no-action letter obtained
pursuant to clause (i) above, (B) including a representation that the Company
and Guarantor have not entered into any arrangement or understanding with any
Person to distribute the Exchange Notes to be received in the Exchange Offer and
that, to the best of the Company’s and each Guarantor’s information and belief,
each Holder participating in the Exchange Offer is acquiring the Exchange Notes
in its ordinary course of business and has no arrangement or understanding with
any Person to participate in the distribution of the Exchange Notes received in
the Exchange Offer, and (C) any other undertaking or representation required by
the Commission as set forth in any no-action letter obtained pursuant to clause
(i) above, if applicable.

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Company and the Guarantors shall:

(i) comply with all the provisions of Section 6(c) below and use commercially
reasonable efforts to effect such registration to permit the sale of the
Transfer Restricted Securities being sold in accordance with the intended method
or methods of distribution thereof (as indicated in the information furnished to
the Company pursuant to Section 4(b) hereof), and pursuant thereto the Company
and the Guarantors will prepare and file with the Commission a Registration
Statement relating to the registration on any appropriate form under the Act,
which form shall be available for the sale of the Transfer Restricted Securities
in accordance with the intended method or methods of distribution thereof within
the time periods and otherwise in accordance with the provisions hereof, and

 

-9-



--------------------------------------------------------------------------------

(ii) issue to any Holder or purchaser of Initial Notes covered by any Shelf
Registration Statement contemplated by this Agreement, upon the request of any
such Holder or purchaser, registered Initial Notes having an aggregate principal
amount equal to the aggregate principal amount of Initial Notes in the names as
such Holder or purchaser shall designate.

(c) General Provisions. In connection with any Registration Statement and any
related Prospectus required by this Agreement, the Company and the Guarantors
shall:

(i) use commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements for the
period specified in Section 3 or 4 of this Agreement, as applicable. Upon the
occurrence of any event that would cause any such Registration Statement or the
Prospectus contained therein (A) to contain an untrue statement of material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, or (B) not to be effective and
usable for resale of Transfer Restricted Securities during the period required
by this Agreement, the Company and the Guarantors shall file promptly an
appropriate amendment to such Registration Statement curing such defect, and, if
Commission review is required, use commercially reasonable efforts to cause such
amendment to be declared effective as soon as practicable. Notwithstanding the
foregoing, the Company and the Guarantors may allow the Exchange Offer
Registration Statement, at any time after Consummation of the Exchange Offer (if
otherwise required to keep it effective), or the Shelf Registration Statement
and the related Prospectus to cease to remain effective and usable or may delay
the filing or the effectiveness of the Shelf Registration Statement if not then
filed or effective, as applicable (“Suspension Rights”), for one or more periods
of 90 days in aggregate in any twelve month period if (x) the board of directors
of the Company (or a duly-appointed committee of the board of directors having
power over the subject matter) determines in good faith that it is in the best
interests of the Company not to disclose the existence of or facts surrounding
any proposed or pending material corporate transaction involving the Company and
the Guarantors, and the Company mails notification to the Holders within five
Business Days after the board of directors makes such determination, or (y) the
Prospectus contained in the Exchange Offer Registration Statement or the Shelf
Registration Statement, as the case may be, contains an untrue statement of the
material fact or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided that the 90-day period referred to in Section 3(c)
during which the Exchange Offer Registration Statement is required to be
effective and usable or the one-year period referred to in Section 4(a) hereof
during which the Shelf Registration Statement is required to be effective and
usable shall be extended by the number of days during which such Registration
Statement was not effective or usable pursuant to the foregoing provisions
(which such extension shall be the Holders’ sole remedy for the exercise by the
Company of the Suspension Rights during the time period permitted hereunder, but
only to the extent that any suspension period does not violate the 90-day period
set forth above).

(ii) subject to the Suspension Rights set forth in Section 6(c)(i) above,
prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
such Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as the case

 

-10-



--------------------------------------------------------------------------------

may be; cause the Prospectus to be supplemented by any required Prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Act, and to comply fully with Rules 424, 430A, and 462, as applicable, under the
Act in a timely manner; and comply with the provisions of the Act with respect
to the disposition of all securities covered by such Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution by the sellers thereof set forth in such Registration Statement
or supplement to the Prospectus;

(iii) advise (a) each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement), and (b) each Holder who has provided notice to the Company promptly
and, if requested by such Holder, confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any applicable Registration Statement or any
post-effective amendment thereto, when the same has become effective, (B) of any
request by the Commission for amendments to the Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto, (C) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement under the Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, and (D) of the
happening of any event that requires the Company to make changes in the
Registration Statement or the Prospectus in order that the Registration
Statement or the Prospectus, any amendment or supplement thereto or any document
incorporated by reference therein do not contain an untrue statement of material
fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading. If at any
time the Commission shall issue any stop order suspending the effectiveness of
the Registration Statement, or any state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption from qualification of the Transfer Restricted Securities under state
securities or Blue Sky laws, the Company and the Guarantors shall use
commercially reasonable efforts to obtain the withdrawal or lifting of such
order at the earliest possible time;

(iv) subject to its Suspension Rights, if any fact or event contemplated by
Section 6(c)(iii)(D) above shall exist or have occurred, prepare a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(v) furnish to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement) in connection with such exchange, registration or sale, if any,
before filing with the Commission, copies of any Registration Statement or any
Prospectus included therein or

 

-11-



--------------------------------------------------------------------------------

any amendments or supplements to any such Registration Statement or Prospectus
(including all documents incorporated by reference after the initial filing of
such Registration Statement), which documents will be subject to the reasonable
review and comment of such Holders in connection with such sale, if any, for a
period of at least three Business Days, and the Company will not file any such
Registration Statement or Prospectus or any amendment or supplement to any such
Registration Statement or Prospectus (including all such documents incorporated
by reference) to which such Holders shall reasonably object within three
Business Days after the receipt thereof. A Holder shall be deemed to have
reasonably objected to such filing if such Registration Statement, amendment,
Prospectus or supplement, as applicable, as proposed to be filed, contains an
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein not misleading or fails to comply with
the applicable requirements of the Act;

(vi) promptly prior to the filing of any document that is to be incorporated by
reference into a Registration Statement or Prospectus in connection with such
exchange, registration or sale, if any, provide copies of such document to each
Holder whose Transfer Restricted Securities have been included in a Shelf
Registration Statement (in the case of a Shelf Registration Statement) in
connection with such exchange, registration or sale, if any, make the Company’s
and the Guarantors’ representatives available for discussion of such document
and other customary due diligence matters, and include such information in such
document prior to the filing thereof as such Holders may reasonably request;

(vii) if requested by any Holders whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement) in connection with such exchange, registration or sale, promptly
include in any Registration Statement or Prospectus, pursuant to a supplement or
post-effective amendment if necessary, such information as such Holders may
reasonably request to have included, including, without limitation, information
relating to the “Plan of Distribution” of the Transfer Restricted Securities and
the use of the Registration Statement or Prospectus for market making
activities; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be included in such Prospectus supplement or post-effective
amendment;

(viii) furnish to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement) in connection with such exchange, registration or sale, without
charge, at least one copy of the Registration Statement, as first filed with the
Commission, and of each amendment thereto, including all documents incorporated
by reference therein and all exhibits (including exhibits incorporated therein
by reference);

(ix) deliver to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement) without charge, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Holders
reasonably may request; the

 

-12-



--------------------------------------------------------------------------------

Company and the Guarantors hereby consent to the use (in accordance with law and
subject to Section 6(d) hereof and any Suspension Rights) of the Prospectus and
any amendment or supplement thereto by each selling Holder in connection with
the offering and the sale of the Transfer Restricted Securities covered by the
Prospectus or any amendment or supplement thereto;

(x) enter into such agreements (including an underwriting agreement), and make
such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Registration Statement
contemplated by this Agreement, all to such extent as may be customarily and
reasonably requested by any Holder or Holders of Transfer Restricted Securities
who hold at least 50% in aggregate principal amount of such class of Transfer
Restricted Securities; provided, that, the Company and the Guarantors shall not
be required to enter into any such agreement more than once with respect to all
of the Transfer Restricted Securities and, in the case of a Shelf Registration
Statement, may delay entering into such agreement if the Board of Directors of
the Company determines in good faith that it is in the best interests of the
Company and the Guarantors not to disclose the existence of or facts surrounding
any proposed or pending material corporate transaction involving the Company and
the Guarantors. In such connection, the Company and the Guarantors shall:

(A) upon the request of any Holder, furnish (or in the case of paragraphs
(2) and (3), use its commercially reasonable efforts to cause to be furnished)
to each such Holder (in the case of the Shelf Registration Statement) and any
underwriter, upon Consummation of the Exchange Offer or the effectiveness of the
Shelf Registration Statement, as the case may be:

(1) a certificate, dated such date, signed on behalf of the Company and each
Guarantor by (x) the Chief Executive Officer or any Vice President, and (y) a
principal financial or accounting officer of the Company and such Guarantor,
confirming, as of the date thereof, such customary matters as such Holders may
reasonably request;

(2) an opinion, dated the date of Consummation of the Exchange Offer or the date
of effectiveness of the Shelf Registration Statement, as the case may be, of
counsel for the Company and the Guarantors in customary form and covering such
other matters as such Holder may reasonably request, and in any event including
a statement to the effect that such counsel has participated in conferences with
officers and other representatives of the Company and the Guarantors and
representatives of the independent public accountants for the Company and the
Guarantors and representatives of the underwriters, if any, and their counsel at
which the contents of the Registration Statement and related matters were
discussed and, although such counsel need not pass upon or assume responsibility
for the accuracy, completeness or fairness of such statements (relying as to
materiality to the extent such counsel deems appropriate upon the statements of
officers and other

 

-13-



--------------------------------------------------------------------------------

representatives of the Company and the Guarantors and without independent check
or verification), no facts came to such counsel’s attention that caused such
counsel to believe that the applicable Registration Statement, at the time such
Registration Statement or any post-effective amendment thereto became effective
and, in the case of the Exchange Offer Registration Statement, as of the date of
Consummation of the Exchange Offer, contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, or that the Prospectus
contained in such Registration Statement as of its date and, in the case of the
opinion dated the date of Consummation of the Exchange Offer, as of the date of
Consummation, contained an untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. Such
counsel may state further that such counsel assumes no responsibility for, and
has not independently verified, the accuracy, completeness or fairness of the
financial statements, schedules or other financial data included in any
Registration Statement contemplated by this Agreement or the related Prospectus
and need express no view as to the accounting or financial records from which
such financial statements, schedules and data are derived; and

(3) a customary comfort letter, dated the date of Consummation of the Exchange
Offer, or as of the date of effectiveness of the Shelf Registration Statement,
as the case may be, from the Company’s independent accountants, in the customary
form and covering matters of the type customarily covered in comfort letters to
underwriters in connection with underwritten offerings, and affirming the
matters set forth in the comfort letters delivered pursuant to Section 8(e) of
the Purchase Agreement; and

(B) deliver such other documents and certificates as may be reasonably requested
by the selling Holders to evidence compliance with the matters covered in clause
(A) above and with any customary conditions contained in any agreement entered
into by the Company and the Guarantors pursuant to this clause (xi);

(xi) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders and their counsel in connection with the registration
and qualification of the Transfer Restricted Securities under the securities or
Blue Sky laws of such jurisdictions as the selling Holders may request and do
any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Transfer Restricted Securities covered
by the applicable Registration Statement; provided, however, that the Company
and the Guarantors shall not be required to register or qualify as a foreign
corporation where it is not now so qualified or to take any action that would
subject it to the service of process in suits or to taxation, other than as to
matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not now so subject;

 

-14-



--------------------------------------------------------------------------------

(xii) in connection with any sale of Transfer Restricted Securities that will
result in such securities no longer being Transfer Restricted Securities,
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and to register such Transfer Restricted
Securities in such denominations and such names as the selling Holders may
request at least two Business Days prior to such sale of Transfer Restricted
Securities;

(xiii) use commercially reasonable efforts to cause the disposition of the
Transfer Restricted Securities covered by the Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof to consummate the
disposition of such Transfer Restricted Securities, subject to the proviso
contained in clause (xii) above;

(xiv) provide a CUSIP number for all Transfer Restricted Securities not later
than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with printed
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with the Depository Trust Company;

(xv) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make generally available to its
security holders with regard to any applicable Registration Statement, as soon
as practicable, a consolidated earnings statement meeting the requirements of
Rule 158 under the Act (which need not be audited) covering a twelve-month
period beginning after the effective date of the Registration Statement (as such
term is defined in paragraph (c) of Rule 158 under the Act);

(xvi) cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement required by this Agreement
and, in connection therewith, cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the TIA; and execute and use its
commercially reasonable efforts to cause the Trustee to execute, all documents
that may be required to effect such changes and all other forms and documents
required to be filed with the Commission to enable such Indenture to be so
qualified in a timely manner; and

(xvii) provide promptly to each Holder, upon request, each document filed with
the Commission pursuant to the requirements of Section 13 or Section 15(d) of
the Exchange Act.

(d) Restrictions on Holders. Each Holder agrees by acquisition of a Transfer
Restricted Security that, upon receipt of the notice or advice referred to in
Section 6(c)(i) or 6(c)(iii)(C) or any notice from the Company of the existence
of any fact of the kind described in

 

-15-



--------------------------------------------------------------------------------

Section 6(c)(iii)(D) hereof (in each case, a “Suspension Notice”), such Holder
will forthwith discontinue disposition of Transfer Restricted Securities
pursuant to the applicable Registration Statement until (i) such Holder has
received copies of the supplemented or amended Prospectus contemplated by
Section 6(c)(iv) hereof, or (ii) such Holder is advised in writing by the
Company that the use of the Prospectus may be resumed, and has received copies
of any additional or supplemental filings that are incorporated by reference in
the Prospectus (in each case, the “Recommencement Date”). Each Holder receiving
a Suspension Notice hereby agrees that it will either (i) destroy any
Prospectuses, other than permanent file copies, then in such Holder’s possession
which have been replaced by the Company with more recently dated Prospectuses,
or (ii) deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, then in such Holder’s possession of the Prospectus
covering such Transfer Restricted Securities that was current at the time of
receipt of the Suspension Notice. The time period regarding the effectiveness of
such Registration Statement set forth in Section 3 or 4 hereof, as applicable,
shall be extended by a number of days equal to the number of days in the period
from and including the date of delivery of the Suspension Notice to the
Recommencement Date.

SECTION 7. REGISTRATION EXPENSES

(a) All expenses incident to the Company’s and the Guarantors’ performance of or
compliance with this Agreement will be borne by the Company, regardless of
whether a Registration Statement becomes effective, including without
limitation: (i) all registration and filing fees and expenses; (ii) all fees and
expenses of compliance with federal securities and state Blue Sky or securities
laws; (iii) all expenses of printing (including printing certificates for the
Exchange Notes to be issued in the Exchange Offer and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Company and the Guarantors and one counsel for all of the
Holders of Transfer Restricted Securities selected by the Holders of a majority
in principal amount of Transfer Restricted Securities being registered; (v) all
application and filing fees in connection with listing the Exchange Notes on a
national securities exchange or automated quotation system pursuant to the
requirements hereof; and (vi) all fees and disbursements of independent
certified public accountants of the Company and the Guarantors (including the
expenses of any special audit and comfort letters required by or incident to
such performance); provided, however, that in no event shall the Company or the
Guarantors be responsible for any underwriting discounts, commissions or fees
attributable to the sale or other disposition of Transfer Restricted Securities.

The Company will, in any event, bear its and the Guarantors’ internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expenses of any annual
audit and the fees and expenses of any Person, including special experts,
retained by the Company or the Guarantors.

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company and the Guarantors will reimburse
the Initial Purchasers and the Holders of Transfer Restricted Securities who are
tendering Initial Notes in the Exchange Offer and/or selling or reselling
Initial Notes or Exchange Notes pursuant to the “Plan of Distribution” contained
in the Exchange Offer Registration Statement or the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel chosen by the Holders of a majority in principal amount of the
Transfer Restricted Securities for whose benefit such Registration Statement is
being prepared, if any.

 

-16-



--------------------------------------------------------------------------------

SECTION 8. INDEMNIFICATION

(a) The Company and the Guarantors agree, jointly and severally, to indemnify
and hold harmless each Holder, its directors, officers and each Person, if any,
who controls such Holder (within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act), from and against any and all losses, claims,
damages, liabilities or judgments, (including without limitation, any legal or
other expenses incurred in connection with investigating or defending any
matter, including any action that could give rise to any such losses, claims,
damages, liabilities or judgments) caused by any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement,
preliminary prospectus or Prospectus, Free Writing Prospectus or any “issuer
information” (as defined in Rule 433 of the Securities Act) filed or required to
be filed pursuant to Rule 433(d) under the Securities Act (or any amendment or
supplement thereto), or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except insofar as such losses, claims, damages,
liabilities or judgments are caused by an untrue statement or omission or
alleged untrue statement or omission that is based upon information relating to
any of the Holders furnished in writing to the Company by or on behalf of any of
the Holders.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company and the Guarantors, and their respective directors and
officers, and each Person, if any, who controls (within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act) the Company, or the
Guarantors to the same extent as the foregoing indemnity from the Company and
the Guarantors set forth in section (a) above, but only with reference to
information relating to such Holder furnished in writing to the Company by or on
behalf of such Holder expressly for use in any Registration Statement. In no
event shall any Holder, its directors, officers or any Person who controls such
Holder be liable or responsible for any amount in excess of the amount by which
the total amount received by such Holder with respect to its sale of Transfer
Restricted Securities pursuant to a Registration Statement exceeds the sum of:
(i) the amount paid by such Holder for such Transfer Restricted Securities plus
(ii) the amount of any damages that such Holder, its directors, officers or any
Person who controls such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.

(c) In case any action shall be commenced involving any person in respect of
which indemnity may be sought pursuant to Section 8(a) or 8(b) (the “indemnified
party”), the indemnified party shall promptly notify the person against whom
such indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party shall assume the defense of such action, including the
employment of counsel reasonably satisfactory to the indemnified party and the
payment of all fees and expenses of such counsel, as incurred (except that in
the case of any action in respect of which indemnity may be sought pursuant to
both Sections 8(a) and 8(b), a Holder shall not be required to assume the
defense of such action pursuant to this Section 8(c), but may employ separate
counsel and participate in the defense thereof, but the fees

 

-17-



--------------------------------------------------------------------------------

and expenses of such counsel, except as provided below, shall be at the expense
of the Holder). Any indemnified party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the indemnified party
unless (i) the employment of such counsel has been specifically authorized in
writing by the indemnifying party, (ii) the indemnifying party has failed to
assume the defense of such action or employ counsel reasonably satisfactory to
the indemnified party, or (iii) the named parties to any such action (including
any impleaded parties) include both the indemnified party and the indemnifying
party, and the indemnified party has been advised by such counsel that there may
be one or more legal defenses available to it which are different from or
additional to those available to the indemnifying party (in which case the
indemnifying party shall not have the right to assume the defense of such action
on behalf of the indemnified party). In any such case, the indemnifying party
shall not, in connection with any one action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) for
all indemnified parties and all such fees and expenses shall be reimbursed as
they are incurred. Such firm shall be designated in writing by a majority of the
Holders, in the case of the parties indemnified pursuant to Section 8(a), and by
the Company and Guarantors, in the case of parties indemnified pursuant to
Section 8(b). The indemnifying party shall indemnify and hold harmless the
indemnified party from and against any and all losses, claims, damages,
liabilities and judgments by reason of any settlement of any action effected
with (i) its written consent, or (ii) effected without its written consent if
the settlement is entered into more than 20 Business Days after the indemnifying
party received a request from the indemnified party for reimbursement for the
fees and expenses of counsel (in any case where such fees and expenses are at
the expense of the indemnifying party) and, prior to the date of such
settlement, the indemnifying party has failed to comply with such reimbursement
request. No indemnifying party shall, without the prior written consent of the
indemnified party (which consent shall not be unreasonably withheld), effect any
settlement or compromise of, or consent to the entry of judgment with respect
to, any pending or threatened action in respect of which the indemnified party
is or could have been a party and indemnity or contribution may be or could have
been sought hereunder by the indemnified party, unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability on claims that are or could have been the subject
matter of such action, and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of the
indemnified party.

(d) To the extent that the indemnification provided for in this Section 8 is
unavailable to an indemnified party in respect of any losses, claims, damages,
liabilities or judgments referred to therein, then each indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or judgments (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Guarantors, on the
one hand, and the Holders, on the other hand, from their sale of Transfer
Restricted Securities, or (ii) if the allocation provided by clause 8(d)(i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause 8(d)(i) above
but also the relative fault of the Company and the Guarantors, on the one hand,
and of the Holder, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages, liabilities or
judgments, as well as any other relevant equitable considerations.

 

-18-



--------------------------------------------------------------------------------

The relative fault of the Company and the Guarantors, on the one hand, and of
the Holder, on the other hand, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or such Guarantor, on the one hand, or by the Holder, on
the other hand, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and judgments referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c) hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.

The Company, the Guarantors and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any matter, including any
action that could have given rise to such losses, claims, damages, liabilities
or judgments. Notwithstanding the provisions of this Section 8, no Holder, its
directors, its officers or any Person, if any, who controls such Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total amount received by such Holder with respect to the sale of
Transfer Restricted Securities pursuant to a Registration Statement exceeds the
sum of: (i) the amount paid by such Holder for such Transfer Restricted
Securities plus (ii) the amount of any damages that such Holder has otherwise
paid or become liable to pay by reason of any untrue or alleged untrue statement
or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(d) are several in proportion to the respective principal amount of
Transfer Restricted Securities held by each Holder hereunder and not joint.

SECTION 9. RULE 144A AND RULE 144

The Company and each Guarantor agrees with each Holder, for so long as any
Transfer Restricted Securities remain outstanding and during any period in which
the Company or such Guarantor (i) is not subject to Section 13 or 15(d) of the
Exchange Act, to make available, upon request of any Holder, to such Holder or
beneficial owner of Transfer Restricted Securities in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Securities
designated by such Holder or beneficial owner, the information required by Rule
144A(d)(4) under the Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A under the Act.

 

-19-



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

(a) Free Writing Prospectus. The Company represents, warrants and covenants that
it (including its agents and representatives) will not prepare, make, use,
authorize, approve or refer to any “written communication” (as defined in Rule
405 under the Securities Act) in connection with the issuance and sale of the
Initial Notes and the Exchange Notes, other than (i) any communication pursuant
to Rule 134, Rule 135 or Rule 135c under the Securities Act, (ii) any document
constituting an offer to sell or solicitation of an offer to buy the Initial
Notes or the Exchange Notes that falls within the exception from the definition
of prospectus in Section 2(a)(10)(a) of the Securities Act, or (iii) a
prospectus satisfying the requirements of section 10(a) of the Securities Act or
of Rule 430, Rule 430A, Rule 430B, Rule 430C or Rule 431 under the Securities
Act.

(b) No Inconsistent Agreements. The Company and any Guarantor will not, on or
after the date of this Agreement, enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof. The Company and any
Guarantor have not previously entered into, nor is currently a party to, any
agreement granting any registration rights with respect to its securities to any
Person that would require such securities to be included in any Registration
Statement filed hereunder. The rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of the Company’s and the Guarantors’ securities under any agreement in
effect on the date hereof.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless (i) in the case of Section 5 hereof
and this Section 10(d)(i), the Company has obtained the written consent of
Holders of all outstanding Transfer Restricted Securities, and (ii) in the case
of all other provisions hereof, the Company has obtained the written consent of
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities (excluding Transfer Restricted Securities held by the Company or its
Affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose Transfer Restricted Securities are being tendered pursuant to the Exchange
Offer, and that does not affect directly or indirectly the rights of other
Holders whose Transfer Restricted Securities are not being tendered pursuant to
such Exchange Offer, may be given by the Holders of a majority of the
outstanding principal amount of Transfer Restricted Securities subject to such
Exchange Offer.

(d) Additional Guarantors. The Company shall cause any of its Restricted
Subsidiaries (as defined in the Indenture) that becomes, prior to the
consummation of the Exchange Offer, a Guarantor in accordance with the terms and
provisions of the Indenture to become a party to this Agreement as a Guarantor.

(e) Third Party Beneficiary. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent permitted by this Agreement and
applicable law.

 

-20-



--------------------------------------------------------------------------------

(f) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier or air
courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

(ii) if to the Company or the Guarantors:

Gentiva Health Services, Inc.

3350 Riverwood Parkway

Suite 1400

Atlanta, GA 30339

Attention: John Camperlengo, General Counsel

Facsimile: (913) 814-4066

With a copy to:

Greenberg Traurig, LLP

3290 Northside Parkway

Suite 400

Atlanta, GA 30327

Attention: Gary Snyder

Facsimile: (678) 553-2120

and

Greenberg Traurig, P.A.

1221 Brickell Avenue

Miami, FL 33131

Attention: Ira N. Rosner

Facsimile: (305) 961-5844

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(g) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders; provided that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Transfer Restricted Securities in violation of
the terms hereof or of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Transfer Restricted Securities in any
manner, whether by

 

-21-



--------------------------------------------------------------------------------

operation of law or otherwise, such Transfer Restricted Securities shall be held
subject to all of the terms of this Agreement, and by taking and holding such
Transfer Restricted Securities such Person shall be conclusively deemed to have
agreed to be bound by and to perform all of the terms and provisions of this
Agreement, including the restrictions on resale set forth in this Agreement and,
if applicable, the Purchase Agreement, and such Person shall be entitled to
receive the benefits hereof.

(h) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(j) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.

(k) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(l) Entire Agreement. This Agreement, together with the Purchase Agreement and
the Indenture, is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the registration rights granted with respect to the Transfer Restricted
Securities. This Agreement, together with the Purchase Agreement and the
Indenture, supersedes all prior agreements and understandings between the
parties with respect to such subject matter.

(Signature Page Follows.)

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

GENTIVA HEALTH SERVICES, INC., By:   /s/ Tony Strange   Name: Tony Strange  
Title: CEO and President

 

S-1



--------------------------------------------------------------------------------

GENTIVA CERTIFIED HEALTHCARE CORP.

GENTIVA HEALTH SERVICES (CERTIFIED), INC.

GENTIVA HEALTH SERVICES HOLDING CORP.

GENTIVA HEALTH SERVICES (USA) INC.

GENTIVA REHAB WITHOUT WALLS, LLC

GENTIVA SERVICES OF NEW YORK, INC.

NEW YORK HEALTHCARE SERVICES, INC.

OHS SERVICE CORP.

QC-MEDI NEW YORK, INC.

QUALITY CARE-USA, INC.

QUALITY MANAGED CARE, INC.

THE HEALTHFIELD GROUP, INC.

HEALTHFIELD OPERATING GROUP, INC.

HEALTHFIELD, INC.

CHATTAHOOCHEE VALLEY HOME CARE SERVICES, INC.

CHATTAHOOCHEE VALLEY HOME HEALTH, INC.

CHMG ACQUISITION CORP.

CAPITAL HEALTH MANAGEMENT GROUP, INC.

ACCESS HOME HEALTH OF FLORIDA, INC.

CAPITAL CARERESOURCES, INC.

CAPITAL CARERESOURCES OF SOUTH CAROLINA, INC.

CHMG OF ATLANTA, INC.

CHMG OF GRIFFIN, INC.

EASTERN CAROLINA HOME HEALTH AGENCY, INC.

HOME HEALTH CARE OF CARTERET COUNTY, INC.

TAR HEEL HEALTH CARE SERVICES, INC.

TAR HEEL STAFFING, INC.

HEALTHFIELD HOME HEALTH, INC.

HEALTHFIELD HOSPICE SERVICES, INC.

HEALTHFIELD OF SOUTHWEST GEORGIA, INC.

HEALTHFIELD OF STATESBORO, INC.

HEALTHFIELD OF TENNESSEE, INC.

PHHC ACQUISITION CORP.

HOME HEALTH CARE AFFILIATES OF MISSISSIPPI, INC.

By:   /s/ Tony Strange   Name: Tony Strange   Title: CEO and President

 

S-1



--------------------------------------------------------------------------------

GILBERT’S HOME HEALTH AGENCY, INC.

MID-SOUTH HOME CARE SERVICES, INC.

MID-SOUTH HOME HEALTH AGENCY, INC.

MID-SOUTH HOME HEALTH OF GADSDEN, INC.

TOTAL CARE HOME HEALTH OF LOUISBURG, INC.

TOTAL CARE HOME HEALTH OF NORTH CAROLINA, INC.

TOTAL CARE HOME HEALTH OF SOUTH CAROLINA, INC.

TOTAL CARE SERVICES, INC.

WIREGRASS HOSPICE CARE, INC.

HORIZON HEALTH NETWORK LLC

MID-SOUTH HOME HEALTH AGENCY, LLC

MID-SOUTH HOME CARE SERVICES, LLC

WIREGRASS HOSPICE LLC

WIREGRASS HOSPICE OF SOUTH CAROLINA, LLC

HOME HEALTH CARE AFFILIATES OF CENTRAL MISSISSIPPI, L.L.C.

GILBERT’S HOSPICE CARE OF MISSISSIPPI, LLC

VAN WINKLE HOME HEALTH CARE, INC.

GILBERT’S HOSPICE CARE, LLC

HOME HEALTH CARE AFFILIATES, INC.

By:   /s/ Tony Strange   Name: Tony Strange   Title: CEO and President

ODYSSEY HEALTHCARE, INC.

ODYSSEY HEALTHCARE HOLDING COMPANY

ODYSSEY HEALTHCARE OF COLLIER COUNTY, INC.

ODYSSEY HEALTHCARE OF MANATEE COUNTY, INC.

ODYSSEY HEALTHCARE OF NORTHWEST FLORIDA, INC.

ODYSSEY HEALTHCARE OF HILLSBOROUGH COUNTY, INC.

ODYSSEY HEALTHCARE OF MARION COUNTY, INC.

ODYSSEY HEALTHCARE OF PINELLAS COUNTY, INC.

VISTACARE, INC.

VISTA HOSPICE CARE, INC.

FHI HEALTH SYSTEMS, INC.

 

S-2



--------------------------------------------------------------------------------

CARENATION, INC.

VISTACARE USA, INC.

FHI GP, INC.

FHI LP, INC.

By:   /s/ Tony Strange   Name: Tony Strange   Title: CEO and President

FAMILY HOSPICE, LTD.

FHI MANAGEMENT, LTD.

By:   FHI GP, Inc., its general partner By:   /s/ Tony Strange   Name: Tony
Strange   Title: CEO and President

ODYSSEY HEALTHCARE OPERATING A, LP

ODYSSEY HEALTHCARE OPERATING B, LP

ODYSSEY HEALTHCARE MANAGEMENT, LP

By:   Odyssey Healthcare GP, LLC, its general partner By:   /s/ Tony Strange  
Name: Tony Strange   Title: CEO and President

ODYSSEY HEALTHCARE GP, LLC

ODYSSEY HEALTHCARE LP, LLC

ODYSSEY HEALTHCARE FORT WORTH, LLC

ODYSSEY HEALTHCARE DETROIT, LLC

ODYSSEY HEALTHCARE AUSTIN, LLC

ODYSSEY HEALTHCARE OF ST. LOUIS, LLC

ODYSSEY HEALTHCARE OF FLINT, LLC

VISTACARE OF BOSTON, LLC

By:   /s/ Tony Strange Name:   Tony Strange Title:   CEO and President

 

S-3



--------------------------------------------------------------------------------

BARCLAYS CAPITAL INC.

As representative of the several Initial Purchasers named in Schedule I of the
Purchase Agreement

By:   BARCLAYS CAPITAL INC. By   /s/ John Skrobe   Name: John Skrobe   Title:
Managing Director

 

S-4



--------------------------------------------------------------------------------

SCHEDULE I

Guarantors

GENTIVA CERTIFIED HEALTHCARE CORP.

GENTIVA HEALTH SERVICES (CERTIFIED), INC.

GENTIVA HEALTH SERVICES HOLDING CORP.

GENTIVA HEALTH SERVICES (USA) INC.

GENTIVA REHAB WITHOUT WALLS, LLC

GENTIVA SERVICES OF NEW YORK, INC.

NEW YORK HEALTHCARE SERVICES, INC.

OHS SERVICE CORP.

QC-MEDI NEW YORK, INC.

QUALITY CARE-USA, INC.

QUALITY MANAGED CARE, INC.

THE HEALTHFIELD GROUP, INC.

HEALTHFIELD OPERATING GROUP, INC.

HEALTHFIELD, INC.

CHATTAHOOCHEE VALLEY HOME CARE SERVICES, INC.

CHATTAHOOCHEE VALLEY HOME HEALTH, INC.

CHMG ACQUISITION CORP.

CAPITAL HEALTH MANAGEMENT GROUP, INC.

ACCESS HOME HEALTH OF FLORIDA, INC.

CAPITAL CARERESOURCES, INC.

CAPITAL CARERESOURCES OF SOUTH CAROLINA, INC.

CHMG OF ATLANTA, INC.

CHMG OF GRIFFIN, INC.

EASTERN CAROLINA HOME HEALTH AGENCY, INC.

HOME HEALTH CARE OF CARTERET COUNTY, INC.

TAR HEEL HEALTH CARE SERVICES, INC.

TAR HEEL STAFFING, INC.

HEALTHFIELD HOME HEALTH, INC.

HEALTHFIELD HOSPICE SERVICES, INC.

HEALTHFIELD OF SOUTHWEST GEORGIA, INC.

HEALTHFIELD OF STATESBORO, INC.

HEALTHFIELD OF TENNESSEE, INC.

PHHC ACQUISITION CORP.

HOME HEALTH CARE AFFILIATES OF MISSISSIPPI, INC.

GILBERT’S HOME HEALTH AGENCY, INC.

MID-SOUTH HOME CARE SERVICES, INC.

MID-SOUTH HOME HEALTH AGENCY, INC.

MID-SOUTH HOME HEALTH OF GADSDEN, INC.

TOTAL CARE HOME HEALTH OF LOUISBURG, INC.

TOTAL CARE HOME HEALTH OF NORTH CAROLINA, INC.

TOTAL CARE HOME HEALTH OF SOUTH CAROLINA, INC.

TOTAL CARE SERVICES, INC.

WIREGRASS HOSPICE CARE, INC.

 

Schedule I - 1



--------------------------------------------------------------------------------

HORIZON HEALTH NETWORK LLC

MID-SOUTH HOME HEALTH AGENCY, LLC

MID-SOUTH HOME CARE SERVICES, LLC

WIREGRASS HOSPICE LLC

WIREGRASS HOSPICE OF SOUTH CAROLINA, LLC

HOME HEALTH CARE AFFILIATES OF CENTRAL

MISSISSIPPI, L.L.C.

GILBERT’S HOSPICE CARE OF MISSISSIPPI, LLC

VAN WINKLE HOME HEALTH CARE, INC.

GILBERT’S HOSPICE CARE, LLC

HOME HEALTH CARE AFFILIATES, INC.

ODYSSEY HEALTHCARE, INC.

ODYSSEY HEALTHCARE HOLDING COMPANY

ODYSSEY HEALTHCARE OF COLLIER COUNTY, INC.

ODYSSEY HEALTHCARE OF MANATEE COUNTY, INC.

ODYSSEY HEALTHCARE OF NORTHWEST FLORIDA, INC.

ODYSSEY HEALTHCARE OF HILLSBOROUGH COUNTY, INC.

ODYSSEY HEALTHCARE OF MARION COUNTY, INC.

ODYSSEY HEALTHCARE OF PINELLAS COUNTY, INC.

VISTACARE, INC.

VISTA HOSPICE CARE, INC.

FHI HEALTH SYSTEMS, INC.

CARENATION, INC.

VISTACARE USA, INC.

FHI GP, INC.

FHI LP, INC.

FAMILY HOSPICE, LTD.

FHI MANAGEMENT, LTD.

ODYSSEY HEALTHCARE OPERATING A, LP

ODYSSEY HEALTHCARE OPERATING B, LP

ODYSSEY HEALTHCARE MANAGEMENT, LP

ODYSSEY HEALTHCARE GP, LLC

ODYSSEY HEALTHCARE LP, LLC

ODYSSEY HEALTHCARE FORT WORTH, LLC

ODYSSEY HEALTHCARE DETROIT, LLC

ODYSSEY HEALTHCARE AUSTIN, LLC

ODYSSEY HEALTHCARE OF ST. LOUIS, LLC

ODYSSEY HEALTHCARE OF FLINT, LLC

VISTACARE OF BOSTON, LLC

 

Schedule I - 2